J-A24016-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JOHN WESLEY LUNDBERG                    :
                                         :
                   Appellant             :   No. 695 EDA 2022

     Appeal from the Judgment of Sentence Entered February 8, 2022
             In the Court of Common Pleas of Chester County
          Criminal Division at No(s): CP-15-SA-0000267-2021


BEFORE: PANELLA, P.J., BENDER, P.J.E., and SULLIVAN, J.

JUDGMENT ORDER BY PANELLA, P.J.:                 FILED OCTOBER 14, 2022

     Upon consideration of the Commonwealth’s application to quash the

above captioned case, we dismiss this appeal.

     John Wesley Lundberg received a Motor Vehicle Code citation for

violating 75 Pa.C.S.A § 4107(b)(2) by driving a dump truck without a seatbelt.

A magisterial district judge found him guilty, and Lundberg filed a timely

summary appeal to the Court of Common Pleas of Chester County. The trial

court also found Lundberg guilty. The court sentenced him to pay a fine of

$25.00, plus costs. This timely appeal followed. The trial court directed

Lundberg to file a concise statement pursuant to Pa.R.A.P. 1925(b), and he

complied in a timely manner.

     The Commonwealth filed an application to quash this appeal due to

violations of the Pennsylvania Rule of Appellate Procedure. Specifically, the
J-A24016-22


Commonwealth contends that Lundberg failed to provide to the trial court a

proper concise statement under Rule 1925(b) and has failed to properly raise

and develop an argument in his appellate brief in violation of various provision

of Chapter 21 of the Rule of Appellate Procedure. Upon review, we agree.1

       Rule 1925 is intended to aid trial judges in identifying and focusing upon

those issues that the parties plan to raise on appeal. Therefore, a concise

statement of errors complained of on appeal must be specific enough for the

trial court to identify and address the issues the appellant wishes to raise. See

Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa. Super. 2006) (citation

omitted). Rule 1925(b) provides that a statement “shall concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii).

       This Court has considered the question of what constitutes a sufficient

Pa.R.A.P. 1925(b) statement on numerous occasions and has established that

“[an] appellant’s concise statement must properly specify the error to be

addressed on appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.

Super. 2011). “When a court has to guess what issues an appellant is




____________________________________________


1 We observe that Lundberg is proceeding in this appeal without the benefit of
legal representation. However, he is not entitled to any particular advantage
because he lacks legal training. “Although this Court is willing to liberally
construe materials filed by a pro se litigant, pro se status confers no special
benefit upon the appellant.” Commonwealth v. Adams, 882 A.2d 496, 498
(Pa. Super. 2005) (citation omitted).

                                           -2-
J-A24016-22


appealing, that is not enough for meaningful review.” Commonwealth v.

Dowling, 778 A.2d 683, 686 (Pa. Super. 2001).

      In its Rule 1925(a) opinion, the trial court indicated that “[Lundberg’s]

statement preserves no issues for appeal.” Trial Court Opinion, 4/13/22, at 1.

The trial court further notes, “A review of the concise statement filed by

[Lundberg] easily demonstrates that it does not sufficiently identify any issue

to be raised on appeal.” Id. at 1 n.1.

      We have reviewed Lundberg’s Rule 1925(b) statement and are

constrained to agree with the trial court that the statement is nonspecific to

the point that it fails to present thoughtfully and cogently any legal issues.

See Rule 1925(b) Statement, 4/5/22, at 1. Rather, Lundberg has simply

presented, in paragraph form, a meandering list of allegations of error. See

id. The ultimate result of Lundberg’s nebulous presentation is that any issues

he wished to raise in this appeal are lost in the midst of the rambling list.

Accordingly, Lundberg has waived any issues for appeal.

      In addition, upon review of the Lundberg’s brief, we conclude that it is

replete with violations of the briefing requirements under Chapter 21 of the

Rules of Appellate Procedure. This Court may quash or dismiss an appeal

where the appellant presents the Court with a defective brief or reproduced

record. See Pa.R.A.P. Rule 2101. The most troubling example of the defects

in Lundberg’s brief appears in the argument section, which is required to




                                     -3-
J-A24016-22


contain citations to relevant authority supporting his contentions. See

PA.R.A.P. 2119(a).

         Here, the argument portion of Lundberg’s brief does not contain

meaningful discussion of, or citation to, relevant legal authority. See

Appellant’s Brief at 8. Specifically, the argument contains only a general

reference to the United States Constitution and the Pennsylvania Constitution.

See id. Completely lacking from the argument section is any discussion or

developed analysis relevant to any issue, which does not allow meaningful

appellate review. Therefore, even in the absence of Rule 1925 waiver, we

would find all of Lundberg’s issues on appeal waived due to the defects in his

brief.

         Appeal dismissed. Application to cancel argument and quash appeal

denied as moot.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2022




                                    -4-